Citation Nr: 0621899	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected type II diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The RO granted entitlement to service connection for type II 
diabetes mellitus associated with herbicide exposure with 
assignment of a 20 percent evaluation effective January 23, 
2001, date of claim.  The RO also denied entitlement to 
service connection for bilateral lower extremity peripheral 
neuropathy to include as secondary to service-connected type 
II diabetes mellitus.  

While the veteran filed a notice of disagreement with the 
above determination in its entirety in September 2002, after 
he was issued a statement of the case in May 2003, he limited 
his substantive appeal to the denial of entitlement to 
service connection for bilateral lower extremity peripheral 
neuropathy claimed as secondary to service-connected type II 
diabetes mellitus.

In June 2004, the veteran provided oral testimony before a 
Veterans Law Judge (VLJ) sitting at the RO, a transcript of 
which has been associated with the claims file.  Since that 
time, that VLJ has left employment at the Board.  In a May 
2006 letter from the Board, the veteran was advised that he 
was entitled to a hearing by another VLJ if he so desired.  
The veteran did not respond within 60 days of the date of 
this letter, and, as provided for in this communication, the 
Board will proceed with the case.  
 
This case was before the Board in September 2004, at which 
time it was remanded for additional development, including 
medical opinion.  The case is again before the Board for 
final appellate review.  The Board notes that since the 
issuance of the last supplemental statement of the case in 
August 2005, the veteran submitted additional pertinent 
evidence.   This evidence has not been reviewed by the RO in 
conjunction with this claim nor did the veteran file a 
statement waiving initial review by the RO.  However, a 
remand is unnecessary for the RO to take such action, given 
the favorable outcome of the case.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, 
peripheral neuropathy of the lower extremities is related to 
the veteran's service-connected DM.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately 
due to or the result of the veteran's service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board finds that the agency of original jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this case given 
the favorable outcome.  The AOJ will address any notice 
defect with respect to the disability rating and effective 
date elements when effectuating the awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Laws and Regulations

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  A disability which 
is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

The veteran contends, in essence, that he has peripheral 
neuropathy of both lower extremities due to his service-
connected DM.  In this regard, the Board notes that the 
veteran is service-connected for DM.

In this case, there are medical opinions that are both for 
and against the veteran's claim.  An April 2002 VA 
examination shows that bilateral lower extremity peripheral 
neuropathy was not shown on examination.  A May 2004 VA 
examination recorded as a diagnosis that the veteran had 
early peripheral neuropathy of the lower extremities as 
secondary to service-connected diabetes mellitus.  

On VA neurology examination in October 2004, the impression 
was that the veteran's right thigh numbness appeared to be 
from a right lateral femoral cutaneous neuropathy that was 
common in diabetes.  A November 2004 electromyogram/nerve 
conduction velocity (EMG/NCV) study of the right leg was 
compatible with a mild generalized sensorimotor peripheral 
neuropathy, with mainly demyelinating features.    

The primary diagnosis in VA treatment reports dated in 
January 2005 was neuropathy.  A pertinent impression later in 
January 2005 was mild sensorimotor peripheral neuropathy, 
likely due to diabetes. 

The veteran underwent a VA examination in March 2005 and the 
examiner reviewed the veteran's claims file in association 
with the examination.  Following electrodiagnostic testing, 
the impression was normal EMG of both lower extremities; 
normal nerve conduction studies of both lower extremities; 
normal F waves of both lower extremities; normal H reflexes 
of both lower extremities; and paresthesiae.  The examiner 
specified that no evidence of peripheral neuropathy was 
found.   

In June 2005 VA treatment reports, the primary diagnosis was 
Type 2 DM and the secondary diagnosis was diabetic 
neuropathy.  A follow-up general neurology consult in June 
2005 notes that the EMG/NCS of November 2004 was reviewed and 
it was noted that the mild generalized sensorimotor 
neuropathy then found appeared to be primarily axonal rather 
than demyelinating.  

The veteran was seen in a general neurology follow-up 
consultation in October 2005, for various complaints 
including the lower extremities and a question as to whether 
he had diabetic neuropathy.  A review of past 
electrodiagnostic studies was made.  The impression following 
physical examination included mild sensorimotor peripheral 
neuropathy, likely due to diabetes.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran has peripheral neuropathy of the lower 
extremities that is related to his service-connected 
disability.  When the evidence is in such relative equipoise, 
the Board must give the veteran the benefit of the doubt.  
Thus, the Board finds that the veteran's peripheral 
neuropathy of the lower extremities is related to his 
service-connected disability.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is granted.

Service connection for peripheral neuropathy of the left 
lower extremity is granted.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


